                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA

                                      MEMORANDUM

Honorable Garland E. Burrell                RE: Adela Guerrero
Senior United States District Judge             Docket Number: 0972 2:13CR00331-001
Sacramento, California                          PERMISSION TO TRAVEL
                                                OUTSIDE THE COUNTRY

Your Honor:


Adela Guerrero is requesting permission to travel to Mexicali, B.C, Mexico. Adela Guerrero is
current with all supervision obligations, and the probation officer recommends approval be
granted.


Conviction and Sentencing Date: On February 27, 2015, Adela Guerrero was sentenced for the
offense(s) of 21 USC 846 and 841(a)(1), Conspiracy to Distribute Heroin.


Sentence Imposed: 42 Months Custody, 60 Months Supervised Release.


Dates and Mode of Travel: March 15, 2019, through March 30, 2019. Will be travelling in a
White Jeep Wrangler (Tag No. 7SZB941), registered to Isaac Vega and Jesus Guerrero.


Purpose: Visit parents.




                                              1
                                                                                               REV. 03/2017
                                                                TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
RE:      Adela Guerrero
         Docket Number: 0972 2:13CR00331-001
         PERMISSION TO TRAVEL OUTSIDE THE COUNTRY


                                    Respectfully submitted,




                                        Laura Del Villar
                                 United States Probation Officer

Dated:     March 6, 2019
           Visalia, California
           LAD


REVIEWED BY:                 /s/ Lonnie E. Stockton
                             Lonnie E. Stockton
                             Supervising United States Probation Officer



                                 ORDER OF THE COURT

The Court orders:

         ☒ Approved ☐ Disapproved

         Dated: March 7, 2019




                                               2
                                                                                                  REV. 03/2017
                                                                   TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
